IN THE SUPREME COURT OF THE STATE OF NEVADA


                ROBERSON, LTD., A NEVADA                             No. 65613
                DOMESTIC PROFESSIONAL
                CORPORATION, D/B/A PARK HILL
                FAMILY PRACTICE; AND
                CHARLEZETTA ROBERSON, AN
                                                                           FILED
                INDIVIDUAL,                                                MAR 1 8 2016
                Appellants,                                              TRACE K LNDEMAN
                vs.                                                   CLERK OF SUPREME COURT
                                                                      BY
                SAHARA & TENAYA, LLC, A NEVADA                             DEPUTY CLERK

                LIMITED LIABILITY COMPANY,
                Respondent.

                                       ORDER OF AFFIRMANCE
                            This is an appeal from a district court judgment in a contract
                action. Eighth Judicial District Court, Clark County; Adriana Escobar,
                Judge.
                            Respondent entered into a commercial lease agreement with
                Roberson, Ltd., subject to Charlezetta Roberson's personal guaranty. The
                lease's termination date was March 31, 2015, but Roberson, Ltd.
                voluntarily left the space on October 31, 2012, after which respondent
                sued appellants for breach of the lease and guaranty. Summary judgment
                was entered in favor of respondent as to liability. The parties stipulated
                that in lieu of a trial, they would address damages by briefing and oral
                argument, following which, the district court entered a judgment for
                $78,035.55 in damages. Appellants appeal only the damages decision.
                            Having considered the briefs and record, we perceive no
                reversible error in the district court's damages award. The award reflects
                the total amount due on Roberson's lease plus a re-let commission fee and
                credits Roberson for payments made plus the full amount of the new

SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                    c, -o8.64,3
                     tenant's lease payments. Substantial evidence supports the calculation,
                     including counsel's affidavit, respondent's declaration, the leases, billing
                     statements, and an invoice and check for the commission.    Trident Constr.
                     Corp. v. W. Elec., Inc., 105 Nev. 423, 427, 776 P.2d 1239, 1242 (1989)
                     ("Where the trial court, sitting without a jury, makes a determination
                     predicated upon conflicting evidence, that determination will not be
                     disturbed on appeal where supported by substantial evidence.").
                                 Although appellants do not argue in terms of the applicable
                     substantial-evidence standard, they appear to argue that $31,050 of the
                     damages award is not supportable because Roberson was responsible for
                     base rent plus $1,150/month for common area maintenance charges
                     (CAMs), but the new tenant's lease provides for one monthly payment
                     inclusive of base rent and CAMs. According to appellants, this results in
                     the "CAM amounts being expressed quantitatively in [Roberson's] lease
                     and much more vaguely in the new tenant's lease[,]" such that it "would be
                     fundamentally unfair to charge [appellants] for 26 months of future
                     expenses that the new tenants are actually paying on a 'pay as you go'
                     approach." Appellants argue that because actual CAMs from January
                     2013 (beginning of new lease) to March 2015 (end of Roberson's lease) are
                     unknown and may be adjusted by respondent, the only option is to
                     eliminate all $31,050 attributable to CAMs from the damage award to
                     avoid a potential windfall to respondent. Appellants' argument fails to
                     acknowledge that respondent presented substantial evidence showing the
                     difference between appellants' and the new tenant's total monthly
                     payments, and, thus the court properly rejected that argument, finding
                     that there was no basis for requiring a landlord to wait until the original
                     commercial lease ends to calculate damages. Moreover, the damages

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) I947A    465y,
                 calculation fully credited appellants for the new tenant's entire monthly
                 payment for the time remaining on appellants' lease.' Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2



                                                                             Ala 4it     ,J.
                                                               Hardesty


                                                                (_ _2                     J.
                                                               Saitta


                                                                                         , J.
                                                               Pickering


                 cc: Hon. Adriana Escobar, District Judge
                      Paul H. Schofield, Settlement Judge
                      The Law Office of Dan M. Winder, P.C.
                      Eglet Prince
                      Eighth District Court Clerk




                      'To the extent that appellants make additional arguments, those
                 arguments lack either cogency or merit and do not warrant reversal.

                       2 Respondent's   motion to dismiss this appeal is denied.


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    e